NO. 07-00-0514-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 8, 2002



______________________________





EUGENE SHANNON MARTINEZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 121
ST
 DISTRICT COURT OF TERRY COUNTY;



NO. 4560; HONORABLE KELLY G. MOORE, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellant Eugene Shannon Martinez appeals from his conviction and sentence pursuant to a plea of guilty to the charge of aggravated sexual assault.  We affirm.

On September 11, 2000, appellant entered a plea of guilty to a charge of aggravated sexual assault.  The trial court heard evidence and accepted appellant’s plea.  Appellant and the State had not entered into a plea bargain.  The trial court held a sentencing hearing on September 28, 2000, heard evidence and sentenced appellant to confinement for 50 years in the Texas Department of Criminal Justice-Institutional Division and a fine of $10,000.  

Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has been diligently reviewed and that in the opinion of counsel, the record reflects no reversible error or grounds upon which an arguably meritorious appeal can be predicated.  Counsel thus concludes that the appeal is without merit.  Counsel has discussed why, under the controlling authorities, there is no reversible error in the trial court proceedings and judgment.  
See
 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).   

Counsel has attached exhibits showing that a copy of the 
Anders
 brief and Motion to Withdraw have been forwarded to appellant, and that counsel has appropriately advised appellant of appellant’s right to review the record and file a response to counsel’s motion and brief.  The clerk of this court has, by letter, likewise advised appellant of his right to file a response to counsel’s 
Anders
 brief.  Appellant has not filed a response to counsel’s motion and brief.

We have made an independent examination of the record to determine whether there are any arguable grounds meriting appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);  
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  The record indicates, among other matters, that appellant was timely indicted, represented by legal counsel, signed admissions of guilt and written admonishments, and was orally examined and admonished by the trial judge before the guilty plea was accepted.  The punishment levied was within the range provided by statute.  We agree that the appeal is without merit. 

Accordingly, counsel’s Motion to Withdraw is granted.  The judgment of the trial court is affirmed.



Phil Johnson

    Justice







Do not publish.